DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 in the reply filed on September 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Regarding claims 16-20, the claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 10-2020-0133534, filed in Korea on October 15, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on October 13, 2021 and the IDS submitted on February 23, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim recites applying adhesive “to at least part of a gap between the first lens assembly and the first through-hole and/or at least part of a gap between the second lens assembly and the second through-hole…” (bolding added.)  The claim as currently written attempts to establish a “gap” between the “lens assembly,” which is a solid structure, and a “through-hole,” which is a void, and not structural.  It is unclear from the claim how the gap is defined, determined (e.g., distance, size, etc.).  In view of this lack of clarity, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claim.  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites applying adhesive “to at least part of a gap between the first lens assembly and the first through-hole and/or at least part of a gap between the second lens assembly and the second through-hole…” (bolding added.)  The claim as currently written attempts to establish a “gap” between the “lens assembly,” which is a solid structure, and a “through-hole,” which is a void, and not structural.  It is unclear from the claim how the gap is defined, determined (e.g., distance, size, etc.).  In view of this lack of clarity, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claim.  Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Korean Patent Publication No. 20180023172 to Lee (machine translation provided; cited in Applicant IDS).
Regarding claim 1, Lee teaches a camera module comprising a Printed Circuit Board (PCB) (e.g., fig. 2, element 130; [0017]), a first image sensor (e.g., fig. 2, element 131; [0017]) and a second image sensor disposed on the PCB (e.g., fig. 2, element 132; [0017]), a lens holder (e.g., fig. 2, element 110; [0018]) having an upper plate facing and spaced apart from the PCB (e.g., figs. 2 and 3, see top of element 110) and a sidewall extending from an edge of the upper plate toward the PCB (e.g., figs. 2 and 3, see element 110), wherein the upper plate comprises a first through-hole (e.g., fig. 2, see element 110 accommodating module 121)  and a second through-hole (e.g., fig. 2, see element 110 accommodating module 123) aligned to the first image sensor and the second image sensor, respectively (e.g., fig. 2), a first lens assembly comprising a first lens system and a first barrel accommodating the first lens system (e.g., fig. 3, elements of lens module 121; [0029-31]), and assembled to the first through-hole to be aligned with the first image sensor (e.g., figs. 2 and 3), and a second lens assembly comprising a second lens system and a second barrel accommodating the second lens system (e.g., fig. 3, elements of lens module 123; [0029-31]), and assembled to the second through-hole to be aligned with the second image sensor (e.g., figs. 2 and 3), wherein the first barrel comprises a first sidewall coupled to the first through-hole and a second sidewall having a greater diameter than the first sidewall and located between the first through-hole and the first image sensor (e.g., fig. 3, note lens diameters associated with sidewalls holding lenses), and the second barrel comprises a third sidewall coupled to the second through-hole and a fourth sidewall having a greater diameter than the third sidewall and located between the second through-hole and the second image sensor (e.g., fig. 3, note lens diameters associated with sidewalls holding lenses).
[AltContent: connector][AltContent: connector][AltContent: arc]Regarding claim 2, Lee teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein, when the first lens assembly and the second lens assembly are assembled to the lens holder (e.g., fig. 2), a gap between the first sidewall and the third sidewall is greater than a gap between the second sidewall and the fourth sidewall (see Examiner annotated version of figure 3, below, with upper inclined lines indicating first and third sidewalls establishing a “gap” and a lower arc indicating second and fourth sidewalls establishing a “gap”, with the upper gap being greater than the lower gap; the Examiner notes that a “gap” is not structurally defined). 
    PNG
    media_image1.png
    181
    362
    media_image1.png
    Greyscale

Examiner annotated version of figure 3


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by PCT WO2019/228109 to Tanaka et al. published December 5, 2019 (hereinafter “Tanaka”’ employing U.S. Patent No. 11,350,020 as a translation).
Regarding claim 1, Tanaka teaches a camera module comprising a Printed Circuit Board (PCB) (e.g., fig. 3B, element 301; col. 10, lines 55-56), a first image sensor (e.g., fig. 3B, unnumbered, illustrated sensor on left; also see figure 9, element 302; col. 14, lines 10-17) and a second image sensor disposed on the PCB (e.g., fig. 3B, unnumbered, illustrated sensor on right; also see figure 9, element 302; col. 14, lines 10-17), a lens holder (e.g., fig. 3B, at least element 900, and including elements of lens components not including lens barrel or lenses; col. 11, lines 1-2) having an upper plate facing and spaced apart from the PCB (e.g., fig. 3B, see top of element 900) and a sidewall extending from an edge of the upper plate toward the PCB (e.g., fig. 3B, see element 900), wherein the upper plate comprises a first through-hole (e.g., fig. 3B, see element 900 associated with lenses to the left)  and a second through-hole (e.g., fig. fig. 3B, see element 900 associated with lenses to the right) aligned to the first image sensor and the second image sensor, respectively (e.g., fig. 3B), a first lens assembly comprising a first lens system and a first barrel accommodating the first lens system (e.g., fig. 3B, fig. 3B, left lens assembly; also see figure 7), and assembled to the first through-hole to be aligned with the first image sensor (e.g., fig. 3B), and a second lens assembly comprising a second lens system and a second barrel accommodating the second lens system (e.g., fig. 3B, right lens assembly; also see figure 7), and assembled to the second through-hole to be aligned with the second image sensor (e.g., fig. 3B), wherein the first barrel comprises a first sidewall coupled to the first through-hole and a second sidewall having a greater diameter than the first sidewall and located between the first through-hole and the first image sensor (e.g., fig. 3, note lens diameters associated with higher sidewalls holding lenses), and the second barrel comprises a third sidewall coupled to the second through-hole and a fourth sidewall having a greater diameter than the third sidewall and located between the second through-hole and the second image sensor (e.g., fig. 3, note lens diameters associated with higher sidewalls holding lenses).
Regarding claim 2, Tanaka teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein, when the first lens assembly and the second lens assembly are assembled to the lens holder (e.g., fig. 3B), a gap between the first sidewall and the third sidewall is greater than a gap between the second sidewall and the fourth sidewall (see Examiner annotated version of figure 3B, below, with upper inclined lines indicating first and third sidewalls establishing a “gap” and a lower arc indicating second and fourth sidewalls establishing a “gap”, with the upper gap being greater than the lower gap; the Examiner notes that a “gap” is not structurally defined).
[AltContent: connector][AltContent: connector][AltContent: arc]
    PNG
    media_image2.png
    341
    581
    media_image2.png
    Greyscale

Examiner annotated version of figure 3B
Regarding claim 3, Tanaka teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein, when the first lens assembly and the second lens assembly are assembled to the lens holder (e.g., fig. 3B), a portion of the upper plate exists between the first sidewall and the third sidewall (e.g., fig. 3B, middle portion of element 900), and an air gap exists between the second sidewall and the fourth sidewall (e.g., fig. 3B, below middle portion of element 900). 
Regarding claim 4, Tanaka teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the lens holder comprises a first female thread on an inner circumferential face of the first through-hole (e.g., fig. 3B, see left side lens holder associated with lens barrel on left) and a second female thread on an inner circumferential face of the second through-hole (e.g., fig. 3B, see right side lens holder associated with lens barrel on right), wherein the first barrel comprises a first male thread corresponding to the first female thread on an outer circumferential face of the first sidewall (e.g., fig. 3B), and wherein the second barrel comprises a second male thread corresponding to the second female thread on an outer circumferential face of the third sidewall (e.g., fig. 3B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of U.S. Patent No. 8,248,717 to Chou.
Regarding claim 5, Tanaka teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 4, supra) including teaching wherein the first barrel or the second barrel is exposed through the first through-hole or the second through-hole.  However, Tanaka has not been found by the Examiner to expressly disclose wherein the first barrel or the second barrel comprises at least one jig accommodating portion exposed through the first through-hole or the second through-hole.  
Nevertheless, Chou teaches a barrel comprises at least one jig accommodating portion exposed through a through-hole in a camera module (e.g., fig. 1, fig. 2, adjusting notches 125; col. 1, line 67 – col. 2, line 8).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have included at least one jig accommodating portion as taught by Chou with the camera module as taught by Tanaka in order to provide means to securely rotate the lens barrel into it’s a desired threaded position.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of U.S. Patent No. 10,348,978 to Lee et al. (hereinafter “Lee”).
Regarding claim 9, Tanaka teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the comprises a color image sensor, and the second image sensor comprises a mono image sensor (col. 3, lines 34-36).  However, Tanaka is not found by the Examiner to expressly disclose the color image sensor as being Red-Green-Blue (RGB).
Nevertheless, Lee teaches a module with multiple cameras, wherein a first image sensor comprises a color image sensor, and a second image sensor comprises a mono image sensor (e.g., col. 4, lines 59-64).  Lee further teaches that the first image sensor is an RGB color image sensor (e.g., col. 6, lines 36-43).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed an RGB color image sensor as taught by Lee as the color image sensor of the camera module as taught by Tanaka as a means to capture a color image in a well-known and widely employed format, making later conversions and processing simpler by not requiring further translation (e.g., from a YUV color space) for use with RGB native processing functionality.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of U.S. Patent Publication No. 2017/0082823 to Hwang et al. (hereinafter “Hwang”).
Regarding claim 10, Tanaka teaches an electronic device comprising a camera module (e.g. fig. 3B), wherein the camera module comprises a Printed Circuit Board (PCB) (e.g., fig. 3B, element 301; col. 10, lines 55-56), a first image sensor (e.g., fig. 3B, unnumbered, illustrated sensor on left; also see figure 9, element 302; col. 14, lines 10-17) and a second image sensor disposed on the PCB (e.g., fig. 3B, unnumbered, illustrated sensor on right; also see figure 9, element 302; col. 14, lines 10-17), a lens holder (e.g., fig. 3B, at least element 900, and including elements of lens components not including lens barrel or lenses; col. 11, lines 1-2) having an upper plate facing and spaced apart from the PCB (e.g., fig. 3B, see top of element 900) and a sidewall extending from an edge of the upper plate toward the PCB (e.g., fig. 3B, see element 900), wherein the upper plate comprises a first through-hole (e.g., fig. 3B, see element 900 associated with lenses to the left)  and a second through-hole (e.g., fig. fig. 3B, see element 900 associated with lenses to the right) aligned to the first image sensor and the second image sensor, respectively (e.g., fig. 3B), a first lens assembly comprising a first lens system and a first barrel accommodating the first lens system (e.g., fig. 3B, fig. 3B, left lens assembly; also see figure 7), and assembled to the first through-hole to be aligned with the first image sensor (e.g., fig. 3B), and a second lens assembly comprising a second lens system and a second barrel accommodating the second lens system (e.g., fig. 3B, right lens assembly; also see figure 7), and assembled to the second through-hole to be aligned with the second image sensor (e.g., fig. 3B), wherein the first barrel comprises a first sidewall coupled to the first through-hole and a second sidewall having a greater diameter than the first sidewall and located between the first through-hole and the first image sensor (e.g., fig. 3, note lens diameters associated with higher sidewalls holding lenses), and the second barrel comprises a third sidewall coupled to the second through-hole and a fourth sidewall having a greater diameter than the third sidewall and located between the second through-hole and the second image sensor (e.g., fig. 3, note lens diameters associated with higher sidewalls holding lenses).  However, although Tanaka discloses an electronic device employing a camera module (e.g., col. 1, lines 45-53), Tanaka has not been found to expressly disclose a housing of the electronic device, the camera module being disposed inside the housing and configured to receive light through at least part of the housing.
Nevertheless, Hwang discloses an electronic device (e.g., fig. 1) including a housing (e.g., fig. 1, [0037]) and a camera module (e.g., fig. 1, element 18; [0037-38]) disposed inside the housing and configured to receive light through at least part of the housing (e.g., fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the teachings of Hwang with the teachings of Tanaka, in order to produce a device where a consumer can have the captured image(s) from the camera module put to use via the resulting device, such as by way of a display or for use as portable storage.
Regarding claim 11, Tanaka and Hwang teach all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection of claim 10, supra) including teaching wherein, when the first lens assembly and the second lens assembly are assembled to the lens holder (Tanaka – e.g., fig. 3B), a gap between the first sidewall and the third sidewall is greater than a gap between the second sidewall and the fourth sidewall (see Examiner annotated version of figure 3B, below, with upper inclined lines indicating first and third sidewalls establishing a “gap” and a lower arc indicating second and fourth sidewalls establishing a “gap”, with the upper gap being greater than the lower gap; the Examiner notes that a “gap” is not structurally defined).
[AltContent: connector][AltContent: connector][AltContent: arc]
    PNG
    media_image2.png
    341
    581
    media_image2.png
    Greyscale

Regarding claim 12, Tanaka and Hwang teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection of claim 10, supra) including teaching wherein, when the first lens assembly and the second lens assembly are assembled to the lens holder (Tanaka – e.g., fig. 3B), a portion of the upper plate exists between the first sidewall and the third sidewall (Tanaka – e.g., fig. 3B, middle portion of element 900), and an air gap exists between the second sidewall and the fourth sidewall (Tanaka – e.g., fig. 3B, below middle portion of element 900). 
Regarding claim 13, Tanaka and Hwang teach all of the limitations of claim 13 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the lens holder comprises a first female thread on an inner circumferential face of the first through-hole (Tanaka – e.g., fig. 3B, see left side lens holder associated with lens barrel on left) and a second female thread on an inner circumferential face of the second through-hole (Tanaka – e.g., fig. 3B, see right side lens holder associated with lens barrel on right), wherein the first barrel comprises a first male thread corresponding to the first female thread on an outer circumferential face of the first sidewall (Tanaka – e.g., fig. 3B), and wherein the second barrel comprises a second male thread corresponding to the second female thread on an outer circumferential face of the third sidewall (Tanaka – e.g., fig. 3B).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Hwang in view of U.S. Patent No.8,248,717 to Chou.
Regarding claim 14, Tanaka and Hwang teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection of claim 10, supra) including teaching wherein the first barrel or the second barrel is exposed through the first through-hole or the second through-hole.  However, neither Tanaka nor Hwang has not been found by the Examiner to expressly disclose wherein the first barrel or the second barrel comprises at least one jig accommodating portion exposed through the first through-hole or the second through-hole.  
Nevertheless, Chou teaches a barrel comprises at least one jig accommodating portion exposed through a through-hole in a camera module (e.g., fig. 1, fig. 2, adjusting notches 125; col. 1, line 67 – col. 2, line 8).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have included at least one jig accommodating portion as taught by Chou with the camera module as taught by Tanaka and Hwang in order to provide means to securely rotate the lens barrel into it’s a desired threaded position.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 7,652,836 to Aoki et al. illustrates adjustment notches on the top of a lens assembly within a lens holder.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697